Case 20-80495-CRJ11   Doc 64    Filed 06/22/20 Entered 06/22/20 12:58:56   Desc Main
                               Document     Page 1 of 5
Case 20-80495-CRJ11   Doc 64    Filed 06/22/20 Entered 06/22/20 12:58:56   Desc Main
                               Document     Page 2 of 5
Case 20-80495-CRJ11   Doc 64    Filed 06/22/20 Entered 06/22/20 12:58:56   Desc Main
                               Document     Page 3 of 5
Case 20-80495-CRJ11   Doc 64    Filed 06/22/20 Entered 06/22/20 12:58:56   Desc Main
                               Document     Page 4 of 5
Case 20-80495-CRJ11   Doc 64    Filed 06/22/20 Entered 06/22/20 12:58:56   Desc Main
                               Document     Page 5 of 5
